Citation Nr: 1133060	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to initial ratings in excess of 30 percent prior to August 6, 2005, and in excess of 60 percent from August 6, 2005, for asthma.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1996 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for asthma (30 percent from October 15, 2004).  By an August 2006 rating decision, the RO concluded that a 60 percent rating was warranted from the date steroidal treatment was prescribed on August 6, 2005.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation of 60 percent for her service-connected respiratory disability for a portion of the appeal period.  The Veteran has not suggested that this increased evaluation would satisfy her appeal for a higher evaluation of his disability.  Nor has she or her representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher rating for a respiratory disability remains before the Board.

In April 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The case was remanded by the Board in June 2010 to obtain additional treatment records and to afford the Veteran a VA examination.  A review of the record indicates that the Board's remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a TDIU for the period prior to August 6, 2005, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 6, 2005, the Veteran's service-connected asthma was not productive of pulmonary function testing showing FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent; did not require at least monthly visits to a physician for required care of exacerbations; and did not require intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

2.  From August 6, 2005, the Veteran's service-connected asthma has required daily use of systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.  


CONCLUSIONS OF LAW

1.  Prior to August 6, 2005, the criteria for an initial rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6602 (2010).

2.  From August 6, 2005, the criteria for a rating of 100 percent for asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claim for a higher disability rating is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the October 2005 rating decision, the RO issued a letter in December 2004 that advised the Veteran of the evidence necessary to substantiate her claim for service connection and of her and VA's respective obligations with regard to obtaining evidence.

For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In June 2008, the Veteran was provided information regarding how VA assigns disability ratings and effective dates and of the evidence necessary to substantiate a claim for increase.  The claim was readjudicated in an October 2008 supplemental statement of the case (SSOC).

Also, the RO obtained the Veteran's service treatment records (STRs), post-service medical records and secured examinations in furtherance of her claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in August 2005, December 2006, and July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's asthma as a claim for higher evaluations of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is warranted in this initial rating claim.  

The Veteran contends that she is entitled to ratings in excess of 30 percent prior to August 6, 2005, and in excess of 60 percent from August 6, 2005, for the service-connected asthma, due to the severity and frequency of her symptomatology.  

In this case, the Veteran has been diagnosed with asthma.  This service-connected disability is rated under 38 C.F.R. § 4.97, DC 6602, which evaluates impairment from bronchial asthma.  Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3) (2010).

Specifically, pursuant to DC 6602, a 100 percent rating requires Forced Expiratory Volume in one second (FEV-1) less than 40 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC ) less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2010).

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.

A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Id.

The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2010).

According to post-service medical records, the Veteran was prescribed Prednisone in February 2005 to treatment her asthma.  The February 2005 record showing usage of Prednisone does not indicate how often the medication was taken or the prescribed dosage amount.  On August 6, 2005, methylprednisolone was prescribed; subsequently, prednisone was prescribed on August 26, 2005 with a dosage amount of 10 milligrams (mg).  In October 2005, the dosage was increased to 20 mg.  At a VA examination in December 2006, the Veteran reported that the prednisone dose was 10 mg.  The Veteran submitted a summary of filled medicine prescriptions showing the continuous prescription of prednisone from 2006 through 2008.  At a VA examination in July 2010, the Veteran reported that the dosage of prednisone had increased up to 30 mg.  The Veteran's treatment records and her statements, include her testimony at the April 2010 hearing indicate that she takes prednisone orally and daily.  

Based on a review of the evidence, the Board finds that a 100 percent rating is warranted, effective August 6, 2005, when the Veteran was first prescribed an oral corticosteroid to treat her service-connected asthma.  Methylprednisolone is defined as a synthetic glucocorticoid, used as an anti-inflammatory and immunosuppressant.  See Dorland's Illustrated Medical Dictionary, 1171 (31st ed. 2007).  Prednisone is also defined as a synthetic glucocorticoid, used as an anti-inflammatory and immune-suppressant.  See Dorland's Illustrated Medical Dictionary at 1531.  The Board observes that a glucocorticoid is a type of corticosteroid.  See Dorland's Illustrated Medical Dictionary at 800.  The objective medical evidence of record, in addition to the Veteran's statements, indicates that she takes an oral corticosteroid or immune-suppressant daily.  

As noted above, a 100 percent rating is warranted for daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Regardless of the dosage amount, the Board finds that the daily use of such medication more nearly approximates the criteria for a 100 percent rating as opposed to a 60 percent rating and is therefore is sufficient to warrant the assignment of a 100 percent rating.  A 60 percent rating is for application with intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In this case, the evidence shows that the Veteran takes more than intermittent courses of systemic corticosteroids; rather, she takes such medication daily.  Therefore, the Board finds that the Veteran's current disability level is more severe than that contemplated for by a 60 percent rating.  

The Board observes that in cases such as this, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The applicable rating criteria does not provide for any ratings higher than 60 percent other than a 100 percent disability rating.  In this case, since the Veteran's service-connected asthma requires that she take prednisone daily, and since there are no other ratings higher than 60 percent other than the 100 percent rating, the Board finds that her disability picture more nearly approximates the criteria required for a 100 percent rating effective August 6, 2005, the date steroid treatment was first prescribed.
The Board also finds that the 100 percent rating is not warranted prior to August 6, 2005, as the evidence does not include pulmonary function testing showing FEV-1 less than 40 percent predicted or FEV-1/FVC  less than 40 percent.  Furthermore, the evidence does not show more than one attack per week with episodes of respiratory failure or that treatment consisted of daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

As noted above, the RO assigned a 30 percent rating from the date of service connection, October 15, 2004.  The Board also finds that for the period from October 15, 2004, to August 6, 2005, a rating in excess of 30 percent is not warranted.  The evidence for that period does not include pulmonary function testing showing FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent.  Furthermore, the evidence does not show at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Therefore, the evidence does not support a finding for the next higher rating of 60 percent for this period.

Accordingly, and based on this evidentiary posture, the Board concludes that a rating in excess of 30 percent is not warranted prior to August 6, 2005, and a 100 percent rating is warranted from August 6, 2005.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's asthma has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

It is undisputed that the asthma has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent prior to August 6, 2005, for asthma is denied.

Entitlement to a 100 percent rating for asthma from August 6, 2005, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran's contentions throughout this appeal have indicated that she was unemployable as a result of her asthma.  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Indeed, the United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  

At the hearing, the Veteran's representative indicated that a new claim for TDIU had been filed; the Veteran was denied TDIU in a February 2006 rating decision, which she did not appeal.  There is no indication in the claims file that such issue has been adjudicated.  Pursuant to the Court's holding in Rice, the Board finds that the issue of entitlement to a TDIU should be remanded to the RO for adjudication of the Veteran's claim.

In remanding the issue of entitlement to a TDIU, the Board is cognizant that in considering such a claim, a determination must be made as to whether the service-connected disability(ies) is(are) sufficient to produce unemployability provided that the total rating is based on a disability or combination of disabilities for which the Schedule For Rating Disabilities provides an evaluation of less than 100%.  38 C.F.R. § 3.341 (2010).  See 38 C.F.R. § 4.16(a) (2010) (a total disability rating can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability provided that the scheduler rating is less than total).

As these regulations stipulate, the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service connected disability(ies).  As the Board has discussed in detail above, the Veteran's service-connected asthma is of such severity as to warrant a 100 percent rating effective August 6, 2005.  Clearly, therefore, a TDIU may not also be granted for this period.  See VAOPGCPREC 6-99 (June 7, 1999).  However, since the Board has denied a rating in excess of 30 percent prior to August 6, 2005, the Board finds that the issue of entitlement to a TDIU prior to August 6, 2005, remains before VA and should be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate her claim for TDIU.  Also, the RO should inform the Veteran of the responsibility between her and VA in producing or obtaining that evidence or information.  The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  After completing any development deemed appropriate, adjudicate the issue of entitlement to a TDIU.  If the Veteran disagrees with the determination, she must file a notice of disagreement and when a statement of the case is issued, a substantive appeal to perfect the claim.  See 38 C.F.R. § 20.200.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


